BROCK, Chief Judge.
The resolution of a single argument is all that is necessary for the disposition of this appeal: Did the trial court violate the mandate of G.S. 1A-1, Rule 51(a), by failing to “declare and explain the law arising on the evidence?” We agree with defendant that it did, and order a new trial.
The charge given by the trial court merely recapitulated the evidence, stated the parties’ contentions, and recited certain gen*673eral principles of contract law. This will not suffice. Investment Properties v. Norburn, 281 N.C. 191, 188 S.E. 2d 342 (1971). The law must be declared, explained, and applied to the evidence bearing on the substantial and essential features of a case. Hawkins v. Simpson, 237 N.C. 155, 74 S.E. 2d 331 (1953).
New trial.
Judges Parker and Arnold concur.